FINAL JUDGMENT

ALEXANDER L. PASKAY, Bankruptcy Judge.
THIS CAUSE came on for consideration upon the Court’s own Motion for the purpose of entering a Final Judgment in the above-captioned adversary proceeding. The Court has considered the record and finds that this Court has entered Memorandum Opinion Granting Plaintiffs Motion for Summary Judgment on Complaint to Recover Avoided Transfer Pursuant to 11 U.S.C. § 550. Therefore, it is appropriate to enter Final Judgment.
Accordingly, it is
ORDERED, ADJUDGED AND DECREED that Final Judgment be, and the same is hereby, entered in favor of the Plaintiff, Diane L. Jensen, Trustee and against the Defendants, Bank of America Mortgage Capital Corporation and Bank of America, N.A. It is further
ORDERED, ADJUDGED AND DECREED that Final Judgment is entered against the Defendant, Bank of America Mortgage Capital Corporation, in the amount of $316,505.75, along with post-transfer interest, at the federal judgment rate from the date of the entry of Final Judgment. It is further
ORDERED, ADJUDGED AND DECREED that the Complaint is dismissed with prejudice.